Citation Nr: 9931065	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent, 
prior to February 11, 1997, for residuals of right knee 
injury.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of right knee injury, with total right knee 
replacement.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1970.  His awards and decorations include the Combat 
Aircrew Insignia, with 3 stars, and the Air Medal with 
numeral 1.  

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for additional development in 
March 1996.  The case has been returned to the Board for 
further appellate consideration.  

The veteran filed a claim for right knee disability in 
October 1989.  By rating action in December 1991 service 
connection was granted for post-operative residuals of right 
knee injury, rated 10 percent from October 1989, with a 
temporary total rating from the end of November 1989, and 
reinstatement of the 10 percent rating from February 1, 1990.  
The veteran, in August 1992, wrote that "[C]onsider this a 
request to reopen my S/C claim for my right knee condition.  
My condition has gotten worse and I am unable to work in my 
profession."  This appeal ensued.  A rating action in 
February 1998 assigned a 20 percent evaluation for the right 
knee from August 6, 1992, a temporary total rating from 
February 11, 1997, and a 30 percent evaluation from April 1, 
1998, following the total knee replacement in February 1997.  
The issue on appeal has been changed to reflect the changes 
in the right knee rating.

The veteran, in a statement in May 1998, indicated that he 
was requesting an evaluation greater than 10 percent for the 
period from December 1, 1989 to August 5, 1992.  The RO 
provided a rating action on the issue of an increased 
evaluation for the period from February 1, 1990 to August 5, 
1992.  Notice to the veteran in September 1998 contained an 
obvious misstatement concerning the correct dates for the 10 
percent evaluation as "11-23-92 to 09-01-92."  A 
supplemental statement of the case (SSOC) was issued in 
October 1998, on the issue of an increased rating from 
February 1, 1990 to August 5, 1992.  There was a notation in 
the SSOC that the right knee status, prior to the arthroscopy 
on December 1, 1989, may have been compatible with a 20 
percent evaluation based on dislocated semilunar cartilage 
with frequent "locking," pain and joint effusion.  It was 
explained in the SSOC that the August 6, 1992, statement from 
the veteran was for a reopened claim, and was not a 
continuation of his 1989 claim.  He did not file a timely NOD 
with the January 1992 notification. 

The Board points out that there was no NOD to the August 1998 
rating action on the earlier effective date issue, prior to 
issuance of a SSOC, which correctly considered the effective 
date claim separate and apart from the increased rating 
issue.  Absent a NOD, the Board has no jurisdiction.  
Additionally, there is no substantive appeal following the 
October 1998 SSOC.  The issue of entitlement to an evaluation 
in excess of 10 percent, prior to August 5, 1992, is not an 
issue before the Board at this time.


REMAND

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

In the course of this appeal the veteran raised the issue of 
service connection for post-traumatic stress disorder (PTSD).  
A rating action in August 1998 granted service-connection for 
PTSD, rated 30 percent.  The veteran filed a notice of 
disagreement (NOD) with the rating assigned, in December 
1998, and the RO issued a statement of the case (SOC) in 
March 1999.  There is no record in file of a substantive 
appeal on this issue from the veteran or his representative.  
A substantive appeal is required for an appeal to the Board.  
38 C.F.R. § 20.200. 20.202 (1999).  While a NOD by the 
veteran initiates the appellate process, absent a substantive 
appeal, the overall requirements for an appeal have not been 
fulfilled.  This remand provides the RO an opportunity to 
determine if a timely filed substantive appeal has been 
submitted in regard to the PTSD claim.

The Board notes that the orthopedic examiner, in the November 
1998 examination of the veteran's right knee, stated that, 
while the veteran had an acceptable range of motion for a 
total knee replacement, he had experienced cellulitis after 
the surgery and this raised the question of a very indolent 
infection being present within the right knee joint.  The 
examiner indicated that "I would recommend that he be 
referred back to the Veteran's Facility at West Los Angeles 
for further study regarding this."  It appears from the 
above that the November 1998 examiner did not regard the 
evaluation of the disability of the veteran's right knee to 
be complete until the question of indolent infection has been 
addressed.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should determine whether a 
timely filed substantive appeal has been 
submitted in regard to the veteran's 
claim for an increased rating for PTSD.

3.  The RO should follow-up on the 
November 1998 examiner's recommendation 
that the veteran be referred back to the 
Veteran's Facility at West Los Angeles, 
or any other appropriate facility, for 
further study on the question of a very 
indolent infection being present within 
the right knee joint.  Therefore, the RO 
should arrange for examination and 
evaluation of the veteran's right knee 
for the presence of an "indolent 
infection," and any appropriate findings 
as to disability due to the "indolent 
infection."  All necessary special 
studies and tests are to be accomplished.  
A specific finding should be made as to 
the existence of any latent infection in 
the right knee.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


